United States Court of Appeals
                                For the First Circuit
                                    _____________________

No. 16-2089

                                       UNITED STATES

                                            Appellee

                                                v.

                                   JEFFRI DAVILA-REYES

                                      Defendant - Appellant
                                      __________________

No. 16-2143
                                       UNITED STATES

                                            Appellee

                                                v.

                                   JOSE REYES-VALDIVIA

                                      Defendant - Appellant
                                      __________________

                                              Before

                                     Howard, Chief Judge,
                              Lipez and Thompson, Circuit Judges.
                                     __________________
                                     ORDER OF COURT

                                    Entered: March 17, 2021

        The panel has concluded that the en banc decision in United States v. Aybar-Ulloa, 987
F.3d 1 (1st Cir. 2021) (en banc), has diminished the force of this circuit's precedent on the
protective principle such that the panel now deems it appropriate to address appellants' contention
that the government improperly deemed their vessel stateless.

       The petitions for panel rehearing are therefore granted, the prior decision of the panel is
vacated, and a new panel opinion will issue in due course.
                                 By the Court:

                                 Maria R. Hamilton, Clerk

cc:
Thomas F. Klumper
Mariana E. Bauza Almonte
Nicholas G. Smith
Raymond Luis Sanchez-Maceira
Vivianne Marie Marrero-Torres
Eric A. Vos
Liza Lorraine Rosado-Rodriguez
Franco L. Perez-Redondo